DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed October 6, 2021 in response to the Office Action of July 7, 2021 is acknowledged and has been entered.  Claims 9-30 have been cancelled. Claims 1, 2, 5 and 6 have been amended. New claims 31-37 have been added.  
2.	Claims 1-8 and 31-37 are currently being examined.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 31, 32, and 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "an endogenous TRAC or TRBC locus" are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The 
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "an endogenous TRAC or TRBC locus", one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of "an endogenous TRAC or TRBC locus", and the amount of deviation acceptable under said terms.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 33 and 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 33 is drawn to the composition of claim 1, wherein the first and second NeoTCR cell populations exhibit a synergistic effect in promoting tumor killing.
Claim 35 is drawn to the composition of claim 2, wherein the first, second, and third NeoTCR cell populations exhibit a synergistic effect in promoting tumor killing.
Thus claims 33 and 35 are drawn to a broad genus of NeoTCR cell population compositions that exhibit a synergistic effect in promoting tumor killing. 
It is well-known in the art T-cell receptors are diverse in structure. In particular, Arstila et al. (Science 29 Oct. 1999 286: 958-961) teach that the number of distinct T cell receptors expressed by the 1012 T-cells is not known. Arstila teaches that in the blood there are 106 chains pairing on average with at least 25 different  chains. See abstract.  Thus, the genus of potential neoTCRs is very diverse and very large. Additionally, the art teaches that synergism is an unexpected result and cannot be predicted, but rather must be determined empirically. See Gerson et al, US 2006/0241186, paragraph 0005. Thus, given the above, it is clear that in the T cell biochemistry art an adequate written description is essential for one of skill in the art to make and use the claimed invention in which the NeoTCR cell population compositions exhibit a synergistic effect in promoting tumor killing. 
Although it is drawn to DNA arts, the findings in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc. are relevant to the instant claims. The Federal Circuit addressed the application of the written description requirement to DNA-related inventions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  The court stated that "[a] written description of an invention involving a chemical genus, like a description of a chemical species, requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Id. At 1567, 43 USPQ2d at 1405.  The court also stated that
a generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA" without more, is not an adequate written description of the genus because it does not distinguish the genus from others, except by function. It does not specifically define any of the genes that fall within its definition.  It does not define any structural features commonly possessed by members of the genus that distinguish them from others. One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus. A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.
 
Id. At 1568, 43 USPQ2d at 1406.  The court concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Finally, the court addressed the manner by which a genus of cDNAs might be described.  "A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus." Id. 
The Federal Circuit has recently clarified that a DNA molecule can be adequately described without disclosing its complete structure.  See Enzo Biochem, Inc. V. Gen-Probe Inc., 296 F.3d 1316, 63 USPQ2d 1609 (Fed. Cir. 2002). The Enzo court adopted the standard that "the written description requirement can be met by 'show[ing] that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics ....i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. " Id. At 1324, 63 USPQ2d at 1613 (emphasis omitted, bracketed material in original).
The inventions at issue in Lilly and Enzo were DNA constructs per se, the holdings of those cases are also applicable to claims such as those at issue here.  Thus, the instant specification may provide an adequate written description of NeoTCR cell compositions that exhibit a synergistic effect in promoting tumor killing per Lilly by structurally describing a representative number of said NeoTCR cell compositions, or by describing "structural features common to the members of the genus, which features constitute a substantial portion of the Enzo, the specification can show that the claimed invention is complete "by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics." 
In this case, the specification does not adequately describe NeoTCR cell population compositions that exhibit a synergistic effect in promoting tumor killing that satisfies either the Lilly or Enzo standards.  Although the specification discloses the combination of NeoTCR 422, NeoTCR 429, and NeoTCR 421 or TCR406, TCR418 and TCR429 expressed in T cell show synergy in combination (See Example 19 and Figures 18 and 20), this does not provide an adequate description of the broadly claimed NeoTCR cell compositions that exhibit a synergistic effect in promoting tumor killing that would satisfy the standard set out in Lilly or Enzo because the genus is much broader than the exemplified NeoTCR cell population combinations with the synergistic activity claimed. 
Thus the specification fails to describe NeoTCR cell compositions that exhibit a synergistic effect in promoting tumor killing.  In addition, the specification also does not describe "structural features common to the members of the genus, which features constitute a substantial portion of the genus."  Thus, the specification does not provide an adequate written description of NeoTCR cell compositions that exhibit a synergistic effect in promoting tumor killing that is required to practice the claimed invention or reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the broadly claimed invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 1-8, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “ Yelensky”.
Yelensky teaches a method for identifying T-cells that are antigen-specific for at least one neoantigen that is likely to be presented on surfaces of tumor cells of a subject. Peptide sequences of tumor neoantigens are obtained by sequencing the tumor cells of the subject. The peptide sequences are input into a machine-learned presentation model to generate presentation likelihoods for the tumor neoantigens, each presentation likelihood representing the likelihood that a neoantigen is presented by an MHC allele on the surfaces of the tumor cells of the subject. A subset of the neoantigens is selected based on the presentation likelihoods. T-cells that are antigen-specific for at least one of the neoantigens in the subset are identified. These T-cells can be expanded for use in T-cell therapy. TCRs of these identified T-cells can also be sequenced and cloned into new T-cells for use in T-cell therapy.  See abstract.
	Yelensky teaches identifying neoantigens and neoantigen specific T-cells. Yelensky teaches for T-cell therapy, the neoantigen-specific T-cells undergo expansion and/or new neoantigen-specific T-cells are genetically engineered. Yelensky teaches to genetically engineer new neoantigen-specific T-cells for T-cell therapy, the TCRs of the neoantigen-specific T-cells that were identified in vivo are sequenced. Next, these TCR sequences are cloned into an expression vector. The expression vector is then transfected into new T-cells. The transfected T-cells are expanded and the expanded T-cells are infused into the patient. See Example 10, ¶¶ 0534, 0607-0611 and Figure 29.
	Yelensky teaches isolation and sequencing of TCRs of neoantigen specific T-cells.  See pp. 116-117, Example 11, Figures 21 and 24 and Supplementary Table 6. 
	Yelensky teaches identification neoantigens to various MHC alleles. See ¶¶ 0179-0186, Example 10 and Tables, 2, 3 and 5.

	Yelensky teaches carriers for pharmaceutical compositions, including sodium chloride and potassium chloride solutions, which are crystalloid solutions.  See ¶¶ 0223.
	Although Yelensky does not explicitly teach combining a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky to identify two or more NeoTCR cell populations to different neoantigens comprising exogenous NeoTCRs, such as those described by Yelensky, and combine the two or more NeoTCR cell populations to the different neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the two or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment. 

	6.	Claim 1-8, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley”.
	Bleakley teaches patient T cell receptors for targeting the neoantigen fusion protein Core Binding Factor, -subunit: Myosin Heavy Chain 11(CBF:MYH11) antigen for the treatment of acute myeloid leukemia (AML). Bleakley teaches transducing T-cells with the T-cell receptors.  See abstract, p. 26-4th paragraph to p. 58, Examples 5-8, and claims 1-110.

	Bleakley teaches isolating T cell receptors expressed by T-cells from patients that recognize the HLA-B*40:01 specific epitope REEMEVEHEL (SEQ ID NO: 2) that recognize and kill acute myeloid leukemia (AML) cells.   See Examples 1-7 and Tables 3-5. 
Bleakley teaches generating T-cells expressing the exogenous TCRs specific to SEQ ID NO: 2. See Example 7 and Figure 9.
Bleakley teaches four T cell clones that recognize the HLA-A*02:01 specific epitope (Q)LLAVTVHEL (SEQ ID NO: 1). See Example 8, Table 9, and Figure 10. 
Bleakley teaches a third epitope EEMEVEHEL (SEQ ID NO: 3) was recognized by clone D7.C24, which also recognizes SEQ ID NO: 2. See p. 94-2nd paragraph and Figure 10C.
Bleakley teaches neoTCRs can bind a CBF:MYH11-HLA complex wherein the HLA comprises HLA-A*02:0l; HLA-A*03:0l; HLA-A*11:0l; HLA-B*40:0l; HLA-B*44:02; HLA-B*40:02; or HLA-B*44:03. See p. 27-2nd paragraph and claims 34, 35, 95 and 96. 
Bleakley teaches that the cells of the invention may be combined together for therapeutic treatments.  See p. 59-last paragraph and p. 45-2nd paragraph. 
Bleakley teaches a T-cell clone specific for the RUNX1:RUNX1T1 neoantigen peptide.  See p. 7-3rd paragraph, p. 8-2nd paragraph, Example 8, Figure 1 and Figure 10B.
	Bleakley teaches that the pharmaceutical compositions can comprised saline or dextrose (crystalloid solutions) or serum albumin. See p. 62-4th paragraph.
	Bleakley teaches that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health. See p. 62-last paragraph.
a first NeoTCR cell population comprising a first patient-derived exogenous NeoTCR that binds a first neoantigen, and a second NeoTCR cell population comprising a second patient-derived NeoTCR that binds a second neoantigen; wherein the first and second NeoTCR are different or combining this with a different third NeoTCR cell population, it would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and administer combinations of transgenic T-cells expressing the various TCRs to the various CBF:MYH11 neoantigen epitopes and/or RUNX1:RUNX1T1 neoantigen peptide taught by Bleakley because Bleakley teaches combinations for treatment and that the compositions of the invention can be administered in a manner and dose appropriate to the patient’s condition and health.  One would have been motivate to target the different CBF:MYH11 and/or RUNX1:RUNX1T1 neoantigens identified in a patient so all of the neoantigens could have been targeted during treatment and to provide the optimal treatment.  The combination of the two or more NeoTCR cell populations to the different neoantigens would have reduced the number of treatment steps, thus providing additional motivation for the combined treatment.

7. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/050994 A1 (Yelensky et al. March 14, 2019), “ Yelensky” as applied to claims 1-8, 36 and 37 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth”.
Yelensky teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches that development of entirely new types of receptors is time consuming, expensive, and fails to take advantage of the fact that, through development of the endogenous T 
	Roth teaches methods of inserting heterologous TCRs into an endogenous TRAC or TRBC locus.  See abstract, Figures 1-3, and claims 1-74.
	Roth teaches inserting a heterologous NeoTCR specific for a NY-ESO-1 melanoma neoantigen into the endogenous TRAC or TRBC locus. See Examples-pp. 36-44.
	Roth teaches that both the TCR- and TCR-β chains can be knocked in simultaneously in a single multiplexed round of editing (Figure 2). This is similar to the targeting strategy in Figure la and Figure 1b, except that at both the TCR- and TCR-β constant loci, only the variable regions of the desired antigen specific TCR are inserted. This has the benefit of both reducing the total size of the insertions (from one 1.5 kbp insertion to two 500 bp insertions), but also means that any T cell expressing both chains of the desired antigen specific TCR will have both its previously recombined endogenous TCR- and TCR-β chains knocked out, preventing the potentially undesirable pairing of an inserted antigen specific TCR- chain with an endogenous TCR-β chain for example. See ¶ 0002.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Yelensky and Roth and use the methods of Roth to integrate NeoTCR of Yelensky and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or . 

8. 	Claims 31, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/140278 A1 (Bleakley et al. July 18, 2019, filed Jan. 11, 2019), “Bleakley”, as applied to claims 1-8, 36 and 37 above, and further in view of WO 2019/084552 (Roth et al. May 2, 2019), “Roth”.
Bleakley teaches as set forth above, but does not teach wherein the NeoTCRs are integrated into an endogenous TRAC or TRBC locus.
Roth teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of Bleakley and Roth and use the methods of Roth to integrate NeoTCR of Bleakley and Roth into an endogenous TRAC or TRBC locus to make T-cells that are specific for the targeted neoantigens because Roth teaches the advantages of inserting the Neo-TCR into an endogenous TRAC or TRBC locus.  One of skill in the art would have been motivated to insert the Neo-TCR into an endogenous TRAC or TRBC locus because, as taught by Roth,  it is more efficient than engineering completely novel neoantigen receptors and eliminates the endogenous TCRs that may interfere with the activity and function of the inserted Neo-TCR. 



Conclusion
9.	All other objections and rejections recited in the Office Action of July 7, 2021 are withdrawn in view of Applicant’s amendments and arguments.
10.	No claims allowed.
11.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642